                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BHANU VIKRAM,                                         Case No. 17-cv-04656-KAW
                                   8                       Plaintiff,
                                                                                               ORDER REQUIRING
                                   9                v.                                         SUPPLEMENTAL BRIEFING RE
                                                                                               PLAINTIFFS' MOTION FOR
                                  10     FIRST STUDENT MANAGEMENT, LLC,                        PRELIMINARY APPROVAL
                                  11                       Defendant.                          Re: Dkt. No. 47
                                  12             The Court has reviewed Plaintiffs' motion for preliminary approval, and hereby orders the
Northern District of California
 United States District Court




                                  13   parties to provide a joint supplemental brief regarding the following issues. The supplemental
                                  14   briefing should be filed no later than January 7, 2019.
                                  15        A.      Attorney's Fees
                                  16             Plaintiff's counsel intends to seek an award of 25% of the Gross Settlement Fund
                                  17   ($108,750) as the Fee Award, plus reimbursement of reasonable and actual expenses, not to
                                  18   exceed $10,000, as the Expense Award. (Settlement Agreement ¶ III.B.2, Dkt. No. 47-1.) To
                                  19   assess the fee request, even for purposes of preliminary approval, the Court requires information
                                  20   as to the lodestar claimed, i.e., the number of hours incurred in the case and the hourly rates
                                  21   claimed.
                                  22        B.      Range of Reasonableness
                                  23             At the preliminary approval stage, courts in this district "have stated that the relevant
                                  24   inquiry is whether the settlement falls within the range of possible approval or within the range of
                                  25   reasonableness." Cotter v. Lyft, 176 F. Supp. 3d 930, 935 (N.D. Cal. 2016) (internal quotation
                                  26   omitted). "In determining whether the proposed settlement falls within the range of
                                  27   reasonableness, perhaps the most important factor to consider is plaintiff's expected recovery
                                  28   balanced against the value of the settlement offer." Id.; see also O'Connor v. Uber Techs., Inc.,
                                   1   201 F. Supp. 3d 1110, 1120-21 (N.D. Cal. 2016). This determination "requires evaluating the

                                   2   relative strengths and weaknesses of the plaintiffs' case; it may be reasonable to settle a weak

                                   3   claim for relatively little, while it is not reasonable to settle a strong claim for the same amount."

                                   4   Cotter, 176 F. Supp. at 936 (citing In re High-Tech Emp. Antitrust Litig., Case No: 11-cv-2509-

                                   5   LHK, 2014 WL 3917126, at *4 (N.D. Cal. Aug. 8, 2014). Furthermore, the Ninth Circuit has

                                   6   recognized that where no class has been formally certified, "there is an even greater potential for a

                                   7   breach of fiduciary duty owed the class during settlement. Accordingly, such agreements must

                                   8   withstand an even higher level of scrutiny for evidence of collusion or other conflicts of interest

                                   9   than is ordinarily required under Rule 23(e) before securing the court's approval as fair." In re

                                  10   Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). Signs of collusion that

                                  11   the Court must consider include: (1) whether counsel receives a disproportionate distribution of

                                  12   the settlement, (2) where the parties negotiate a "clear sailing" provision for payment of attorneys'
Northern District of California
 United States District Court




                                  13   fees separate and apart from class funds; and (3) when the parties arrange for fees not awarded to

                                  14   revert to the defendants. Id.

                                  15          In the instant case, Plaintiffs bring employment misclassification claims, including claims

                                  16   for unpaid minimum wage and overtime wages in violation of California labor law and the Fair

                                  17   Labor Standards Act ("FLSA"), as well as for failure to provide accurate itemized wage statements

                                  18   and waiting time penalties. (Plf.'s Mot. at 3, Dkt. No. 47.) Plaintiffs also bring a California

                                  19   Private Attorneys General Act ("PAGA") claim. (Id.) The proposed settlement is for $435,000;

                                  20   once the attorney's fees ($108,750), costs ($10,000), incentive award ($10,000), class

                                  21   administrative costs ($10,000), and PAGA penalty ($7,500) are excluded, the net settlement fund

                                  22   is estimated to be $288,750. (Settlement Agreement ¶¶ III.A-B.)

                                  23          Plaintiff states that the settlement represents 78% of the damages estimated by Plaintiff,

                                  24   which consists of $15,921 in miscalculation of overtime, $336,438 in waiting time penalties, and

                                  25   $205,000 in waiting time penalties. The Court requires additional briefing on how these damages

                                  26   were calculated, to determine their reasonableness. Additionally, Plaintiff shall explain whether

                                  27   there are other claims at issue being released and their estimated value, including the PAGA claim.

                                  28          The Court also finds that Plaintiff has not adequately explained why the proposed discount
                                                                                          2
                                   1   is warranted in this case. For example, Plaintiff raises arguments that Defendant could raise,

                                   2   including on class certification, but provides no analysis of why cases such as Ferguson v. Randy's

                                   3   Trucking, Inc., Case No. 1:15-cv-697-JLT, 2016 U.S. Dist. LEXIS 32719 (E.D. Cal. Mar. 11,

                                   4   2016) and Santos v. TWC Admin. LLC, Case No. CV 13-4799-MMM (CWx), 2014 U.S. Dist.

                                   5   LEXIS 199358 (C.D. Cal. Aug. 4, 2014) are comparable. (See Plf.'s Mot. at 12-13.) Plaintiff

                                   6   must fully explain the risks of non-certification and losing on the merits for each of their claims,

                                   7   citing to specific case law and facts, and why these risks warrant the proposed discount.

                                   8        C.      PAGA Claim

                                   9             The Court requires that Plaintiff address whether he submitted a copy of the settlement to

                                  10   the Labor and Workforce Development Agency ("LWDA"), and whether he has received any

                                  11   comments from the LWDA. See Cal. Labor Code § 2699(l)(2) ("The proposed settlement shall be

                                  12   submitted to the agency at the same time that it is submitted to the court"); see also Private
Northern District of California
 United States District Court




                                  13   Attorney Generals Act (PAGA), CALIFORNIA LABOR & WORKFORCE DEVELOPMENT AGENCY,

                                  14   http://www.labor.ca.gov/Private_Attorneys_General_Act.htm (last visited Dec. 17, 2018). If the

                                  15   LWDA has provided any comments, the comments should be attached as an exhibit to the

                                  16   supplemental brief.

                                  17        D.      Class Representative Service Payment

                                  18             The Settlement proposes a service payment of $10,000 to Plaintiff. (Settlement Agreement

                                  19   ¶ III.B.1.) "It is well-established in this circuit that named plaintiffs in a class action are eligible

                                  20   for reasonable incentive payments, also known as service awards." Harris v. Vector Mktg. Corp.,

                                  21   No. C-08-5198 EMC, 2012 WL 381202, at *6 (N.D. Cal. Feb. 6, 2012) (internal quotation

                                  22   omitted). "Several courts in this District have indicated that incentive payments of $10,000 or

                                  23   $25,000 are quite high and/or that, as a general matter, $5,000 is a reasonable amount." Id. at *7.

                                  24   Plaintiff must explain the amount of time and work he put into the case, and why the work

                                  25   performed warrants the requested service payment when this district has typically considered

                                  26   $5,000 to be the benchmark amount, especially in light of the discounted settlement amount.

                                  27        E.      Class Action Fairness Act ("CAFA") Notice

                                  28             CAFA requires that notice of a settlement be given to the appropriate government officials.
                                                                                           3
                                   1   28 U.S.C. § 1715(b). The parties should address whether CAFA notice is required and if so, when

                                   2   it will be given.

                                   3        F.       Procedures for Objecting to the Settlement

                                   4             The Settlement requires that objections be submitted to the Settlement Administrator.

                                   5   (Settlement Agreement ¶ III.E.3.) The Procedural Guidance for Class Action Settlements, adopted

                                   6   by this district on November 1, 2018, requires that the notice instruct class members who wish to

                                   7   object to the settlement to send their written objections to the Court. United States District Court,

                                   8   Northern District of California, Procedural Guidance for Class Action Settlements, available at

                                   9   https://www.cand.uscourts.gov/ClassActionSettlementGuidance (last visited Dec. 17, 2018). The

                                  10   Court will then scan the objections into the electronic case docket, and the parties will receive

                                  11   electronic notices of the filing. The parties shall refer to the Procedural Guidance for

                                  12   recommended language on the procedures for objecting to the settlement.
Northern District of California
 United States District Court




                                  13        G.       Class Notice (Exhibit A of Settlement Agreement)

                                  14                  i.   What are the Terms of the Settlement? (Page 2)

                                  15             The Notice states that the Settlement Administration Expenses are "estimated not to exceed

                                  16   $10,000, for expenses . . . ." The Settlement Agreement states that the expenses will not exceed

                                  17   $10,000. (Settlement Agreement ¶ III.B.4.) The Notice should remove the word "estimated."

                                  18                ii.    What Do I Release Under the Settlement? (Pages 3-4)

                                  19             This section lists claims that will be released, including facts on the instant case. This

                                  20   section repeatedly refers to "lift pay," but does not explain what "lift pay" is. The Notice should

                                  21   explain "lift pay" so that class members understand what practices are at issue in this case.

                                  22                iii.   How Do I Tell the Court that I Don't Like the Settlement? (Page 5)

                                  23             As discussed above, the objection procedure should be updated to be consistent with the

                                  24   Procedural Guidance for Class Action Settlements.

                                  25                iv.    When and Where Will the Court Decide Whether to Approve the
                                                           Settlement? (Page 6)
                                  26
                                                 The Notice states that the Final Approval hearing will be held in Courtroom 4. As the
                                  27
                                       Courtroom assignment is not guaranteed, the parties should remove this information from the
                                  28
                                                                                            4
                                   1   Notice. This section should also advise class members to check the settlement website or the

                                   2   Court's PACER site to confirm the date and location of the Final Approval hearing.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 20, 2018
                                                                                           __________________________________
                                   5                                                       KANDIS A. WESTMORE
                                   6                                                       United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
